     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


LCS Group, LLC,
                                             Civil Case No. 1:18-cv-02688-AT-SDA
      Plaintiff,

                     v.                       OBJECTIONS TO REPORT AND
                                                  RECOMMENDATION
Shire LLC, et al.,

      Defendants.



      Pursuant to this Court’s recent Order (see ECF No. 110 at 3), the

undersigned counsel respectfully submits for the Court’s favorable consideration

the following objections to the Report and Recommendation of the Magistrate

Judge (see ECF No. 106). 1

                          I.     Preliminary Statement

      Counsel has read and re-read this Court’s March 8, 2019 Order, many times.

See ECF No. 75. After a 25-year, intense, sometimes stressful, and largely

successful patent and IP litigation career, counsel is personally embarrassed and


1
  These objections are submitted on behalf of the undersigned counsel—Mr.
Lobbin—as well as his former law firm, Foundation Law Group, LLP. As of June
2019, counsel was terminated by Plaintiff LCS Group LLC, in favor of its
Connecticut attorney. LCS remains unrepresented in this action. See ECF Nos. 77
and 79 (noting conflict disqualification and withdrawal); ECF No. 106 at 7 n.3
(“No opposition papers [on sanctions motion] separately were filed by LCS
itself.”); ECF No. 109 (referring motions to withdraw as non-dispositive).
                                         1
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 2 of 18




chastened. Counsel implores this Court to accept this sincere apology. Counsel

also has apologized directly to Defendants, their counsel, and the Magistrate Judge.

      The impact of this case on counsel has been profound. After many years

with large and mid-sized law firms, counsel now has a very small firm and is the

sole provider for a family of four, including two young children, ages 9 and 6.

Counsel has taken to heart this Court’s expressed exasperation with the admittedly

flawed presentation of Plaintiff’s First Amended Complaint. It was a mistake to

have pled anything more than a simple, straightforward, single count asserting

breach of contract. 2 Counsel’s over-pleading mistake was not the result of a

general professional defect, justifying severe deterrence. Instead, counsel’s lapse

of good judgment resulted from his 30+ year, close personal friendship with

Plaintiff’s principal, Dr. Sanfilippo, going back to college.

      In 2017, Dr. Sanfilippo asked for help because he had nowhere else to turn

after losing his wife in her 40s to cancer, and losing his financial resources in

trying to defend his valuable patent from Defendants’ invalidity challenge, all


2
  The Court dismissed the breach of contract claim primarily because Paragraph 5
of the CDA agreement at issue “specifically exempts from its scope any
information ‘publicly known at the time of the disclosure.’” Paragraph 7 of the
CDA (which Plaintiff asserted exclusively), however, actually prohibits publicity
“in addition to the confidentiality obligations set forth in this Agreement,” which
renders the “publicly known” confidentiality exemption inapplicable, particularly
under the deferential Rule 12(b)(6) standard. The Court’s contract interpretation
was not “in the light most favorable to” Plaintiff, including because it ignored the
express prohibition found in Paragraph 7.
                                           2
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 3 of 18




during the same short period of time in 2014-2015. Dr. Sanfilippo believed he had

been treated unfairly by Defendants under the parties’ 2013 CDA cooperation

agreement. Soon after the CDA was signed, Defendants turned around and

attacked the patent in 2014, at the same time they knew Dr. Sanfilippo was

consumed with desperately caring for his dying wife and their two young children.

Despite these tragic circumstances, counsel nevertheless should not have allowed

his human empathy and strong emotions resulting from his friendship to affect his

professional judgment in pleading this action. The circumstances were personal

and heartfelt for counsel, but were unique. Counsel’s lapse in good judgment will

not happen again. 3

      Since this Court’s March 2019 dismissal, which included the directive for

the parties to “confer in an effort to reach agreement” on a reasonable sanctions

amount, counsel has repeatedly implored Defendant Shire to accept an amount

counsel is reasonably able to pay (including offers of as much as $50,000.00,

perhaps to one of Shire’s charities). Mutual friends and colleagues who were Shire

employees have inquired as well, to no avail. In response to these many requests,

Shire—which was acquired by Takeda Pharmaceuticals in 2019 for about $62




3
  Counsel is fortunate to have colleagues such as Thomas Canova, a longtime IP
litigation attorney in this District who has confirmed to this Court the general good
ethics and integrity of the undersigned counsel. See ECF No. 85-4 at 1-3.
                                          3
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 4 of 18




billion—has flatly refused (since June 2019) even to discuss any possible

resolution whatsoever.

            II.   Objection: The Magistrate Judge Overlooked The
                     Required Deferential Standard Of Review

      Particularly given the extraordinarily crippling amount of sanctions imposed,

counsel believes the Magistrate Judge overlooked that the relevant facts and

considerations on a Rule 11 motion—as on a Rule 12 motion—must be assessed

“in the light most favorable to” the non-movant, resolving every doubt and

drawing every inference in its favor, not against it. See, e.g., ECF No. 85 at 2

(citing Joint Stock Co. v. Infomir LLC, No. 16-1318, 2017 WL 8723937, at *5

(S.D.N.Y. Oct. 19, 2017) (“[The] Second Circuit has instructed the district courts

to . . . resolve all doubts in favor of the party against whom sanctions are

sought.”)); Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121

(Fed. Cir. 2018) (Rule 12(b)(6) motion).

      For example, the Magistrate Judge concluded that counsel “may . . . alone

have the ability to pay the entire $133,803.75 lodestar amount,” and that an

unrelated “settlement close to $200,000 . . . could be used towards payment of the

sanctions here.” ECF No. 106 at 14. These unfavorable inferences are not true.

See infra Part III. Moreover, assessing counsel’s financial information in a

favorable light should have compelled the conclusion that $133,803.75 in sanctions



                                           4
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 5 of 18




is largely punitive and entirely unbearable as a practical matter for the undersigned

counsel (or most any individual) ever to satisfy.

              III.   Objection: The Magistrate Judge Overlooked
                      The Required Nexus To Individual Conduct

      The Magistrate Judge also overlooked that the relevant “deterrence” and

“ability to pay” considerations should bear a close nexus to the sanctioned

individual attorney primarily (if not exclusively), not including his former law

firm. See ECF No. 85 at 2 (citing Oliveri v. Thompson, 803 F.2d 1265, 1281 (2d

Cir. 1986)) (“[T]he court should temper the amount imposed based on a

transgressor’s ability to pay.”); see also ECF No. 75 at 36 (sanctions amount “must

be limited to what suffices to deter repetition”) (quoting Fed. R. Civ. P. 11(c)(4));

Eastway Const. Corp. v. City of N.Y., 821 F.2d 121, 123 (2d Cir. 1987) (court

should “award only that portion of a defendant’s attorney’s fee thought to be

reasonable to serve the sanctioning purpose of the Rule”) (citations omitted);

Schottenstein v. Schottenstein, No. 04-5851, 2005 WL 912017, at *2 (S.D.N.Y.

Apr. 18, 2005) (“[B]ecause the purpose of imposing Rule 11 sanctions is

deterrence, a court should impose the least severe sanctions necessary to achieve

the goal.”) (emphasis added). 4


4
  For example, in Bonded Life Fund, LLC v. AXA Equitable Life Ins. Co., No. 13-
5451, 2014 WL 1329234, at *1-4 (S.D.N.Y. Apr. 1, 2014), this Court evaluated
defendants’ request for $30,576.60 in fees (at hourly rates of $575 and $420)
incurred in connection with a motion to dismiss and Rule 11 motion, like the
                                          5
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 6 of 18




      A law firm’s liability typically is only vicarious under Rule 11, which should

render the law firm’s vastly greater “ability to pay” of little relevance to the

amount of sanctions reasonably assessed, for example. As the 1993 Advisory

Committee Notes to Rule 11 explain:

      [W]hat amount, given the financial resources of the responsible
      person, is needed to deter that person . . . [is] subject to the principle
      that the sanctions should not be more severe than reasonably
      necessary to deter repetition of the conduct by the offending person
      or comparable conduct by similarly situated persons.
                                         ...
      The person signing, filing, submitting, or advocating a document has a
      nondelegable responsibility to the court, and in most situations is the
      person to be sanctioned for a violation. Absent exceptional
      circumstances, a law firm is to be held also responsible . . . [but] it is
      appropriate that the law firm ordinarily be viewed as jointly
      responsible [only] under established principles of agency.

Id. (emphasis added).

      As the Supreme Court has explained, “[D]eterrence arises from the signer’s

knowledge that the sanction will not be diverted even partly to the associated

firm,” and by logical extension, that the amount of the sanction will be specifically


instant action. Although the hours and rates were deemed acceptable, and the
justification for the dismissal in question “was not a close call,” the Court reduced
the fee award to $20,000. The Court reasoned that the case was “short-lived” and
that “awarding defendant’s full amount of fees incurred would be more than is
necessary to sufficiently deter similar such conduct in the future.” Id. at *3; see
also Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd.,
No. 07-3208, 2010 WL 4878955, at *1 (E.D.N.Y. Nov. 23, 2010) (amount of
sanctions reduced “based upon . . . the showing of financial hardship . . . and the
limited purposes of Rule 11 sanctions”). The same limiting considerations are
present here.
                                           6
      Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 7 of 18




tailored to counsel’s particular, personal financial circumstances and reasonable

ability to pay. See Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S. 120, 127

(1989). Therefore, in setting such an extraordinarily punishing amount here, the

Magistrate Judge excused somewhat Defendants’ principal burden as the movant,

and weighed unfavorably and excessively the facts that “no information was

provided regarding the financial condition of Foundation” and “no showing has

been made that Lobbin and Foundation together are unable to pay.” ECF No. 106

at 14. 5

       The Magistrate Judge correctly noted that it “should consider the financial

circumstances of the sanctioned party,” and must “consider [the sanctioned

attorney’s] financial hardship argument.” ECF No. 106 at 10 (citations omitted).

But the Magistrate Judge proceeded to award an amount which is close to the

maximum total yearly taxable income of the undersigned counsel in any of the last

5 years. See ECF No. 85-1 at 3 (confirming also that counsel “would have to

finance the amount and pay it back over time”). Taxable income, of course, is the


5
  If it were otherwise (as the Magistrate Judge mistakenly applied), the limitation
of deterrence under Rule 11 would be illusory for all but the tiniest of law firms.
For example, if the undersigned counsel still worked for a 1,000-lawyer firm such
as his former Foley & Lardner, what enormous amount of sanctions would be
necessary to deter the law firm (with a practically unlimited ability to pay)? This
distinction is critical, because a reasonable sanction based on the entire law firm’s
ability to pay (such as the $133,803.75 ordered here) is many multiples higher than
a reasonable sanction based on the individual attorney’s ability to pay (but for
which the law firm may remain liable vicariously, as Rule 11 allows).
                                          7
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 8 of 18




entire pool of disposable income available to pay all personal expenses, including

income taxes and food, clothing and shelter for counsel’s wife and two children.

      Further, the Magistrate Judge speculated unfavorably that counsel “may . . .

alone have the ability to pay the entire $133,803.75 lodestar amount,” and that “a

settlement close to $200,000 . . . could be used towards payment of the sanctions

here.” ECF No. 106 at 14. As evidenced by counsel’s tax returns—reviewed in

the light most favorable and “resolving all doubts in favor of the party against

whom sanctions are sought”—clearly counsel has no ability to pay the assessed

sanctions alone. See ECF 85-1 at 3, Ex. A. Concerning the settlement, not only

was the amount actually collected less than $130,000, but the collection represents

only part of counsel’s long past, unpaid income from 2012-2014, which counsel

had to replace over the last 5+ years with personal debt (plus interest), in order to

support his family. All of the settlement money collected has been gone since just

after it was collected in 2018, so in fact none of it could be used towards payment

of the sanctions here.

       IV.   Objection: The Magistrate Judge Overlooked This Court’s
               Prior Review Of Counsel’s Past Discovery Sanctions

      The Magistrate Judge also overlooked that the past discovery sanctions

history of counsel already had been assessed by this Court, and also should have

been of limited relevance. During the briefing in 2018 on Defendants’ motions,

they raised (and Plaintiff rebutted) the same prior arguments and circumstances.
                                           8
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 9 of 18




See ECF No. 58 at 16-18; ECF No. 64 at 4-5. In rebuttal (in part), counsel

explained as follows to this Court in October 2018:

      Shire improperly ranges far beyond the point of the Lobbin
      Declaration, which accurately states unequivocally true facts
      demonstrating an honest record under the unique, high threshold of
      Rule 11 that this Court can assess for itself. See ECF No. 52 at 2.
      Shire seeks to disparage counsel with examples of an order to show
      cause (but no sanctions) from a notoriously tough judge, and
      discovery sanctions against represented parties (and counsel only
      jointly and severally) resulting from fairly ordinary discovery
      disputes, neither of which is analogous. Shire’s exhaustive research
      demonstrates only a vibrant litigation practice in the federal courts
      (with some clients more reliable than others), not any reason
      supporting Rule 11 sanctions in this particular (and very different)
      circumstance. In fact, this Court should specifically note the
      impropriety and irrelevance of Shire’s character attacks on the
      undersigned counsel. See, e.g., Fed. R. Evid. 404(b)(1) (“Evidence of
      . . . [an] other act is not admissible to prove a person’s character in
      order to show that on a particular occasion the person acted in
      accordance with the character.”).

Id. 6 Based on this Court’s review of these briefs and evidence, the Court already

rendered its own assessment of the “other sanctions” issue by not mentioning it at

all in its 38-page, March 2019 decision on the motions. See ECF No. 75.

      As such, it was unfair for the Magistrate Judge to change course on this

issue, this time in the most unfavorable light possible for Plaintiff and counsel,

resulting in a significant punitive sanction well beyond proportionate deterrence.


6
  The Magistrate Judge decided there was an “intent to mislead” and a “failure to
disclose,” but in fact there was neither. The issue was fully briefed and argued to
this Court in 2018 on the motion to dismiss, and this Court did not make any such
findings.
                                          9
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 10 of 18




See ECF No. 106 at 19 (“In these circumstances [of the prior sanctions], the Court

finds that a six-figure sanction is needed . . . .”).

            V.     Objection: The Magistrate Judge Overlooked The
                        Conduct Of The Conferral Process

       The Magistrate Judge also overlooked Defendants’ lack of good faith during

the conferral process, which made a fair resolution of the sanctions amount

impossible. In its March 2019 Order, this Court “instructed Defendants to [meet

and confer in good faith] to reach agreement as to the amount to be paid by LCS,

Lobbin and Foundation.” ECF No. 106 at 7 (good faith implied, if not stated

explicitly). The Magistrate Judge also noted that “Defendants had been willing to

accept a reduced amount (i.e., $65,000) on certain conditions (including that Dr.

Sanfilippo agree not to disparage the Defendants), but no agreement was reached.”

ECF No. 106 at 7 n.2. But the Magistrate Judge overlooked the import of the fact

that Dr. Sanfilippo is not a party to this action.

       Because of Dr. Sanfilippo’s status as a non-party, Defendants had no good

faith basis to demand Dr. Sanfilippo’s “total silence” as a condition precedent to

any agreement on an amount of sanctions payable by Plaintiff and counsel. 7


7
 Defendants have claimed their proposed settlement terms “merely sought Dr.
Sanfilippo’s assurances that he would not . . . engage in any activity that would
have the effect of disparaging, defaming, or discrediting [Defendants].” But
obviously, this provision would allow Defendants to sue Dr. Sanfilippo in the
future for just about anything he said or wrote mentioning “Shire” or “Haug” or
any of their people. See ECF No. 85-6 at 6.
                                            10
    Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 11 of 18




Defendants unfairly set up this unreasonable condition as deal breaker from the

start. The only reasonable inference from Defendants’ demand—i.e., that Dr.

Sanfilippo sign away broadly his freedom of expression—is that it was an

intentional “poison pill” making any agreement on an amount of sanctions

impossible. It worked foreseeably, because the sanctioned parties—Plaintiff and

counsel—could not convince Dr. Sanfilippo to participate in a settlement of

litigation to which he is not a party individually, much less sign away his

constitutional free speech rights. Defendants’ insertion of this “poison pill” in the

Court-ordered discussions violated the good faith necessarily mandated by this

Court’s March 2019 Order. This conduct should have been weighed significantly

in the equitable balance of this Magistrate Judge’s ultimate determination of an

appropriate amount of sanctions.

        VI.    Objection: The Magistrate Judge Overlooked Counsel’s
               Underlying Conduct In (At Least Subjective) Good Faith

      The Magistrate Judge also overlooked that the amount of any Rule 11

sanction must be proportionate to the degree of the misconduct sanctioned, which

must be assessed in comparison to the total sanctions amount.

      Concerning the RICO issue, the Magistrate Judge overlooked Plaintiff’s

representation made within the Rule 11(c)(2) “safe harbor” period that “we are

planning to dismiss that claim.” See ECF No. 64 at 2. Plaintiff’s cited cases such

as Payer and Upek (without any contrary authority) validate the fact that Plaintiff
                                          11
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 12 of 18




timely withdrew the RICO claim within the parties’ agreed 8-day extension of the

“safe harbor.” See ECF No. 85 at 4 (citing Payer and Upek) (“The Rule 11 safe

harbor provision, by its plain language, does not require that a party drop its claims

with prejudice.”); see also ECF No. 64 at 2-3 (explaining Plaintiff’s withdrawal of

the RICO claim within the parties’ agreed 8-day extension of the “safe harbor”

period). The 1993 Advisory Committee Notes confirm that the “safe harbor”

should be applied liberally:

      If, during this period, the alleged violation is corrected, as by
      withdrawing (whether formally or informally) some allegation or
      contention, the motion should not be filed with the court. These
      provisions are intended to provide a type of “safe harbor” against
      motions under Rule 11 in that . . . the timely withdrawal of a
      contention will protect a party against a motion for sanctions.

Id. At the very least, in the light most favorable, Plaintiff’s withdrawal of the

RICO claim should have been weighed against such any significant amount of

monetary sanctions.

      Concerning the breach of contract claim, the Magistrate Judge overlooked

that Plaintiff’s claim was never viewed in the required “light most favorable” to

Plaintiff, drawing all inferences in its favor rather than against it. First, the Court

cited Paragraph 5 for its conclusion that the CDA “specifically exempts from its

scope any information ‘publicly known at the time of the disclosure.’” ECF No.

75 at 14. But the asserted breach was of Paragraph 7, which by its separate and

independent terms proscribed conduct “[i]n addition to the confidentiality
                                           12
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 13 of 18




obligations set forth in this Agreement.” ECF No. 27-2 at 5. Under the Court’s

unfavorable interpretation, Paragraph 7 was rendered meaningless, as it would be

“swallowed up” by the “publicly known” exception from Paragraph 5. See Garza

v. Marine Transport Lines, Inc., 861 F.2d 23, 27 (2d Cir. 1988)) (“Under New

York law an interpretation of a contract that has the effect of rendering at least one

clause superfluous or meaningless . . . [is] unsupportable under standard principles

of contract interpretation.”); see also id. (courts should “safeguard against adopting

an interpretation that would render any individual provision superfluous”). At the

very least, the dismissal of the breach of contract claim was a close call, and this

consideration should have weighed against any extraordinary amount of sanctions

against Plaintiff and counsel. 8

      Concerning the prior action in South Carolina, the Court stated that the

undersigned counsel “filed the instant lawsuit against Shire arising from the same

set of circumstances that were asserted in the District of South Carolina.” ECF 92

at 2; see ECF 75 at 31 (Plaintiff’s “claims related to fraud with respect to

Brewerton’s declaration” violated Rule 11(b)). But this conclusion overlooked


8
  The Court also mis-applied the rule about “prohibit[ing] a challenge to the
validity of a patent” because the CDA was explicitly time-limited, and could be
terminated at will. See ECF No. 64 at 4. Therefore, the CDA did not “prohibit”
anything per se, only the timing of, for example, a patent validity challenge. See,
e.g., ECF No. 41 at 13-14 n.13 (“Shire breached the CDA not solely because it
filed an IPR or sought to invalidate the ‘813 patent, but because it did so without
first terminating the CDA (and waiting the required three months thereafter).”).
                                          13
    Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 14 of 18




that—in the light most favorable to Plaintiff—the legal posture of the prior action

was much different in important, material and legally-significant respects. An

attorney should be allowed to rely on the black-letter doctrines of personal

jurisdiction, forum selection, res judicata and dicta, for example, to proceed with a

new and different action, in a previously unavailable jurisdiction, asserting new

and different claims and remedies, against new and different parties, without fear

of Rule 11 sanctions based simply on some degree of overlapping facts or even

“the same set of circumstances.” At the very least, Plaintiff’s belief in his reliance

on res judicata and dicta principles (as well as jurisdiction and forum/venue)

should have been weighed against any significant amount of monetary sanctions.

See 1983 Advisory Committed Notes (“The court is expected to avoid using the

wisdom of hindsight and should test the signer’s conduct by inquiring what was

reasonable to believe at the time the pleading, motion, or other paper was

submitted.”).

   VII. Objection: Including Counsel’s Former Law Firm Is Not Justified

      Counsel’s former law firm—Foundation—should not have been included as

a sanctioned party. There is no need to deter Foundation from any future

misconduct. Counsel worked with Foundation for fewer than eight months, and no

one else from Foundation worked on this suit. See ECF No. 85-5 at 1-2. When

Foundation learned this action included claims against law firms, the other


                                          14
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 15 of 18




attorneys at Foundation were highly critical and strongly opposed to such an

action. See id. Foundation’s opposition was not because it had any information

that the case lacked merit. See id. Rather, Foundation wanted no part of any

action, meritorious or not, against a law firm. See id. Indeed, Foundation had

previously rejected opportunities to take malpractice cases against other law firms

precisely because Foundation did not want to be in the business of suing other

attorneys. See id. Foundation’s business is largely attributable to referrals from

other firms. See id.

      Within weeks of learning of this action, Foundation terminated the

undersigned counsel. See id. at 2. Foundation’s decision was due in large part to

its disapproval of any case against another law firm. See id. Foundation is

composed primarily of corporate attorneys handling contract and license drafting

and patent/IP prosecution. See id. Foundation also has three litigation attorneys.

See id. None of the three has been sanctioned personally, and the firm itself has

never been sanctioned. See id. The undersigned counsel was the only one at the

firm working on this matter during his brief tenure at the firm. See id.

Accordingly, Foundation engaged in no culpable conduct, and sanctions against

the firm are not justified.




                                         15
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 16 of 18




    VIII. This Court Should Follow Its Own Analogous Goldman Decision

      Just a few months ago in Goldman v. Barrett, No. 15-9223, at *10-16

(S.D.N.Y. Sep. 20, 2019), Judge Gardephe of this Court determined in similar

circumstances that a request for $305,195 in Rule 11 sanctions for an Amended

Complaint that “never should have been filed” was highly excessive. The Court

sanctioned plaintiff’s counsel $10,000.00. As Judge Gardephe reasoned:

      [A]n award along the lines Barrett proposes would be excessive, and
      far beyond “what suffices to deter repetition . . . .”
                                        ...
      Moreover, the Court accepts Plaintiffs’ counsel’s representation . . .
      that as a “sol[o] practitioner raising a family, paying a substantial
      sanction would work a financial hardship on [him] and his
      dependents” . . . .

      To be sure, the baseless nature of the allegations in the Amended
      Complaint “infected the entire pleading” . . . . Some monetary penalty
      is thus necessary to deter future frivolous filings. On the other hand,
      Barrett has not demonstrated that [counsel’s] conduct - while clearly
      misguided - was “willful” or “intended to injure.” Although Barrett
      argues that Plaintiffs Goldman and Klatz are “litigation bullies” who
      “have tried similar tactics before,” there is no evidence that
      [counsel’s] decisions with respect to the Amended Complaint were
      “part of a pattern of activity,” or that [counsel] “has engaged in
      similar conduct in other litigation.”

      Having considered all of the circumstances, including Plaintiffs’
      counsel’s financial condition, the Court concludes that a penalty of
      $10,000 “suffices to deter repetition of the conduct or comparable
      conduct by others similarly situated.”

See id. (certain internal citations omitted).



                                           16
    Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 17 of 18




      Counsel submits that based on this Court’s recent, analogous decision in

Goldman, counsel’s offer to resolve for up to $50,000.00 the sanctions issue as

directed by this Court in this case should be more than sufficient, particularly given

counsel’s similar situation as an individual raising a family, for whom “paying a

substantial sanction would work a financial hardship on him and his dependents.”

                                 IX.    Conclusion

      For the foregoing reasons, the undersigned counsel humbly and respectfully

requests this Court’s favorable consideration of the foregoing objections to the

Magistrate Judge’s Report and Recommendation. If the Court is amenable,

counsel requests an opportunity to address this Court personally on the foregoing

issues and objections.



Dated: January 26, 2020                Respectfully submitted,

                                       /s/ Stephen M. Lobbin
                                       Stephen M. Lobbin (admitted pro hac vice)
                                       SML AVVOCATI P.C.
                                       888 Prospect Street, Suite 200
                                       San Diego, California 92037
                                       Tel: 949.636.1391
                                       sml@smlavvocati.com




                                         17
     Case 1:18-cv-02688-AT-SDA Document 114 Filed 01/27/20 Page 18 of 18




                           CERTIFICATE OF SERVICE



      I hereby certify that on January 26, 2020, I electronically filed the above

document(s) with the Clerk of Court using CM/ECF which will send electronic

notification of such filing(s) to all registered counsel.



                                         /s/ Stephen M. Lobbin




                                           18
